Title: To George Washington from John Fenton Mercer, 17 April 1756
From: Mercer, John Fenton
To: Washington, George



Sir
Joseph Edwards’s on Great Cacapon April 17th 1756

Yesterday about seven O’Clock in the Evening the Waggons arrived here by which I received my Instructions to march to the Warm Spring Mountain, but finding it impracticable to attempt crossing the N. River between this an Enochs’s Fort, have, by the Approbation of the Officers here halted till the Waters shall fall, Great Cacapon having raised 8 Feet perpendicular since last Night & is still rising very fast. Yesterday Morning one of Captn Ashby’s Men, who has been on Forlow some Time, with one Hintch who came down with Us as a Pilot, were in their Return to Ashby’s Fort & were fired on by seven Indians, Hintch killed dead on the Spot and the other returned here wounded in the Neck, but no ways dangerous—This happen’d about fourteen Miles from hence in the Road to Parker’s Fort, I have engaged one of the Country Men to go as a Pilot to the warm Spring Mountain, & coud engage two or three more, to go as Spies who are entirely acquainted with the Woods but seem scrupu⟨l⟩ous in Crediting the Country, so that an Assumpsit from you for their Payment wou’d make Matters go on chearfully. I am Sir Your very humble Servant

John Mercer

